.   .

        -     c




                         TEE      A~TOIINEY   GENERAL
                                     OF TEXAS




            Hon. WilliamH. Farmr                Opinion. NO. !d’+l33
            Administrator
            Texas EmploymentCommission          Re: Benefiteligibilityconditions
            Austin, Texas                           for receipt of unemployment
                                                    compensationby employeeunder
                                                    subsection4(e) of the Texas
                                                    UnemploymentCompensationAct
                                                    codifiedas Article 5221b-2(e)
            Dear Mro Farmer:                        VernonesAnnotatedCivil Statuies,

                      You have requestedour opinionon subsection4(e) of the Texas
            UnemploymentConpensationAct, codifiedas Article 522lb-2(e),Vernon's
            Civil Statutes,which prescribesas one of the benefiteligibilitycon-
            ditionsfor the receipt of unemploymentcompensationthat certainamounts
            of sages be "received"by the claimantwithin certaincalendarquarters.

                       Your letter statesthe followingfacts:
                       11
                        0 0 0 The claimanthas a base period consistingof
                  the third and fourth quartersof 1955 and the first and
                  secondquartersof 1956. Her emplo r has submittedwage
                  reportsreflectin that she earned r827.00 in the third
                  quarter of 1955, f49.50 in the fourth quarterof 1955,
                  no earningsin the first quarterof 1956 and $123.00in
                  the secondquarter of 1956, while the $827.00reported
                  in the third quarter of 1955 was earned during this period,
                  the clainmntdid not pick up one $97.00 check included
                  in this amount until Saturday,October1, 1955, although
                  this check was dated September30 and was availableto
                  her on that date had she asked for it,"

                       You ask the followingquestions:

                       "If it is ruled that the olaimantreceivedthe
                  $97.00 check availableto her and dated September30,
                  in the third quarterof 1955, does she smet the require-
                  ments of the subsectionof the Act mentioned?

                       "In the event your answer is to the effect that the
                  $97.00 was receivedin the third quarter of 1955 and she
                  thereforereceivedonly $49.50 in the fourthquarterof
                  1955, could the claimantbe said to have met the require-
                  ments of paragraphthree of subsection4(e) of the Act
                  under the 'de minimis"rule?"
                                                                              -..   -
                                                                   .      -




Hon. WilliamH. Farmer,page 2 (IN-133)



          Paragraphthree of subsection4(e)of the Texas UnemploymentCom-
pensationAct, is codifirdas Artiole 5221b-2(e)(3) of Vernon'sAnnotated
Civil Statutes,ae amended,and providesthat an unemployedindividual
shall be eligibleto receivebenefitswith respectto any benefitperiod
only if the Commissionfinds that he has:

         "Withinhis base periodm         wages for unem-
    ploymentby employersin an amount equal to or exceed-
    ing Four HundredFifty Dollars ($450)sprovidedthat he
    has receivedwages equal to or in excess of Fifty
    Dollars ($50)in each of three (3) or more of the
    quartersin his base period," (Underscoring  added)

         The historyof this legislationrevealsthat it was enactedin
1936
   by the 44th Legislature,Third Called Session, The subsectionof the
Abt with which we are here concernedwas amended severaltimes before
taking its presentform as above set forth. The Acts of 1939, 46th Iagis-
lature,p. 437, ch. 2, providedthat:

         "se, 4. An unemployedindividualshall be
    eligibleto receivebenefitswith respectto any
    benefitperiod only if the Commissionfinds that:
         11.. .

         "cd). e 0 he baswfthinhis baueperiodm
    wages from e loymentby employersequal to not less
    than eight (8
                "p times his benefitamount."
    (Undersaoring added)

          By Acts, 1943, 48th Legislature,p* 585, ah. 343, this subsec-
tion was amendedby substitutingthe word "receivedvfor the word "earned".
The Legislatureby this substitution recogniaedthe differencebetueen
"earned"and Rreoeivedn, Since this amendment,the word "received"has
continuedto be used in this sectionof the Act.

          In-e1        v. Esag 68 A.2d 129, 135 Corm. 666, the Supreme
Court of Errors of Connecticut,in construingan Act similarto our Unem-
ploymentCompensationAct, statedas follows:

         "The plaintifffiled a claim for unemployment
    benefits. He worked for a sfngleemployerfrom
    Warch 22, 1948, to June 15, 1948, and earned $52
    for the week ending&rch 27 and a total of $892.12
    betweenthat date and June 15, the date of separa-
    tion from employment. His wages for the week ending
    March 27 were paid to him on April 2 by check.
    Section13891 of the 1947 Supplementto the General
Hon. MLlliamIL Farmer,page 3 (wl33)



    Statutes,Rev* 1949, B 7507, provided: IAn unemploy-
    ed individualshall be eligibleto receivebenefits
    with reapeotto any week, only if it shall have km
    found that * * * (3) ha haeken   paid wages during
    the base period of his currentbenefityear in an
    amount at least equal to two hundredand forty
    dollars,includingonly wages with respectto which
    contributionshave been paid or are payable,some
    part of which amount has been paid in at least two
    differentcalendarquartersof such base period-v
    The administratordenied the claim for benefitson
    the groundthat all of the wages had been paid in
    one calendarquarter only,



        "In common usage, DpaidPdoes not mean Qxayable'.
    sPaid is the past tense of the verb 'to pays, and
    swagespaid* are wages that actuallyhave been paid.



         "Apparentlythere are no reportedjudicialde-
    cisionson the question. An administratorfs  decision,
    reportedin 3 CCH UnemploymentIns, Serv,,Fla. Per.
    8103.04,held that a claimantwho earnedwages in two
    quartersof his base period but receivedwages in only
    one quarter of the period was ineligiblefor benefits.
    AnotheradministratorPs  decision,reportedin 6 CCH
    UnemploymentIns, Serv,,Pa, Par, 8187,&O,held that
    the law doss not permit the allocationof wages to
    the quarterthey were earned but restrictsit to the
    quarterthey were paid,



         "I4sconcludethat the plaintiffwas not eligible
    for benefits,"

         In 75 C.J.S.,ppO 643-k!,.!+, it is statedthat:
         "The word 'received"is O.e an ambiguous,rela-
    tive term, and its meaning or significationmay differ
    accordingto the circumstances  and connectionin which
    it is employed. It has no tenses,and it makes no
    distinctionof time, and it may or may not relate to
    a past occurrence. In its commonand approvedusage,
    Veceivedr means obtainedby physicaldeliveryfrom
            H. Farmer,page 4 (w-133)
Hon. !+llliam



    another,and the oonorptthat somethinghas been re-
    ceivedwhen it is depositedin the =il is an arti-
    ficial oonoeptwhioh is not in aooordanoewith the
    generaland common understandingof the term. OOOn

         In 36 !&rds and Phrases,p0 446, it is said that-s

         "To receivemeans to get by a transferas to
    receivea gift, to receivea letter,or to receive
    money, and involvesan actualreceipt."

         Blacrkts
                Law Distionary,4th edition,definesthe word "receivee"
as: "To take into possessionand aontrol;accept custodyof,"

         Our courtshave held that words in a statuteare to be given




          It has also been held that words in a statuteare to be given
their commonmeaning,in the absenceof a legislativeintentto the
contrary,                                         a9 166 8,%8X

          Ms find no decisionof our courts interpretingthe term "wages
received", However,the Legislaturein substitutingthe word "receivedY'
for the word "earned"in the subsectionof the Act with which we are here
concernedcertainlyrecognizedthat the two words were of a different
meaning,

          bb are of the opinionthat the Legislatureused the word
*reeeivedsein subsections;(e)of the Texas UnemploymentCompensationAE+,
in its commonand generallyacceptedmeaning,and that to meet the require-
ments of said subsectionof the Act an employeemust have Wreceived.pE
                                                                  the
wages requiredfor benefiteligibility,

          '%sare further of the opinionthat the claimantrscsfvedin the
fourthquarterthe $97,00 eheok 'or wages earned in the third quarter,and
therebyreceivedwithin her baee periodan smount equal to or exceeding
Four HundredFifty Dollars ($450,00),and receivedwages equal to or in
excess of Fifty Dollars ($5O,OO)in each of three (3) of tbe quartersin
her base period. Claimanthas thereforemet the requirementsof paragraph
three of subsection4(e) of the Act,

          Inaemuahas claimanthas met the requirementsof subsection4(e)
of the Act as to bsneffteligibility,the applicabilityof the svdeminimiss'
rule to such subsectionis moot,
_   .-




         Hon. WilliamH. Farmer,page 5 (WW-133)




                  An employeewho epiokadup* a $97.00 chack
             October1, 1955, for wages earned In the third quar-
             ter of 1955, receivedthe check October1, 1955, o.~
             in the fourth quarter,althoughthe oheck was dated
             September30, 1955, and was availableto such employee
             on that date had she asked for it. The words "received
             wages" in subsectionk(e) of the Texas Unemployment
             CompensationAct concernfngbenefit eligibilitymean
             wages actually'+eceivedwby the employeeand do not
             mean wages "earnedss.

                                           Very truly yours,

                                           WILL WILSON
                                           AttorneyGeneral



                                           B&Lp&ALh
                                            F. C. Jack Goodman
                                             Assistant

         FCJG:gs

         APPROVED:

         OPINIONCOMMITTEE
         H. Grady Chandler,Chairman

         L. P. Lollar

         Grundy Williams

         J. L. Smith

         ;yIEWED FOR TIIEATTORNEYGENERAL

              Geo. P, Blackburn